1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   CHARLES EDWARD SHIPMAN,                             Case No.: 19cv2412-MMA (KSC)
12                                     Petitioner,
                                                         SUMMARY DISMISSAL OF
13   v.                                                  SUCCESSIVE PETITION
                                                         PURSUANT TO 28 U.S.C. §
14   DIRECTOR OF THE DEPARTMENT
                                                         2244(B)(3)(a) GATEKEEPER
     OF CORRECTIONS AND
15                                                       PROVISION
     REHABILITATION, et al.,
16                                  Respondents.
17
18         Petitioner, a state prisoner proceeding pro se, has filed a Petition for a Writ of
19   Habeas Corpus pursuant to 28 U.S.C. § 2254, challenging his 2012 conviction in San
20   Diego County Superior Court case number SCN239448. Doc. No. 1 at 1.
21                  PETITION BARRED BY GATEKEEPER PROVISION
22         The instant Petition is not the first Petition for a Writ of Habeas Corpus Petitioner
23   has submitted to this Court challenging his 2012 conviction in San Diego Superior Court
24   regarding case number SCN239448. On July 1, 2015, Petitioner filed in this Court a
25   Petition for a Writ of Habeas Corpus challenging that same conviction. See Pet. filed
26   7/1/15 [Doc. No. 1] in S.D. Cal. Civil Case No. 15cv1451-BAS (BGS). On May 9, 2016,
27   this Court denied the petition on the merits of the claims presented. See Order filed
28   5/9/16 [Doc. No. 13] in S.D. Cal. Civil Case No. 15cv1451-BAS (BGS).

                                                     1
                                                                                 19cv2412-MMA (KSC)
1          Petitioner is now seeking to challenge the same conviction he challenged in his
2    prior federal habeas petition. Unless a petitioner shows he or she has obtained an Order
3    from the appropriate court of appeals authorizing the district court to consider a
4    successive petition, the petition may not be filed in the district court. See 28 U.S.C. §
5    2244(b)(3)(A); Burton v. Stewart, 549 U.S. 147, 153 (2007) (a petition is successive
6    where it challenges “the same custody imposed by the same judgment of a state court” as
7    a prior petition). Although Petitioner relies on new caselaw in support of his claims, see
8    Doc. No. 1 at 14-19, which is a listed basis for obtaining permission to file a successive
9    petition, see 28 U.S.C. § 2244(b)(2)(A)), he must first obtain authorization from the
10   Ninth Circuit Court of Appeals to file a petition in this Court. 28 U.S.C. § 2244(b)(3)(A)
11   (“Before a second or successive application permitted by this section is filed in the
12   district court, the applicant shall move in the appropriate court of appeals for an order
13   authorizing the district court to consider the application.”)
14         Here, Petitioner has checked the “no” box in the section of the petition form where
15   it asks whether the Ninth Circuit Court of Appeals has granted him leave to file a
16   successive petition. Doc. No. 1 at 5.
17                                         CONCLUSION
18         Because there is no indication Petitioner has obtained permission from the Ninth
19   Circuit Court of Appeals to file a successive petition, this Court cannot consider his
20   Petition. Accordingly, the Court dismisses this action without prejudice to Petitioner
21   filing a petition in this court if he obtains the necessary order from the Ninth Circuit
22   Court of Appeals. The Clerk of Court is directed to send Petitioner a blank Application
23   for Leave to File a Second or Successive Petition Under 28 U.S.C. § 2254 together with
24   a copy of this Order.
25        IT IS SO ORDERED.
26     Dated: December 18, 2019                     _____________________________
27                                                  Hon. Michael M. Anello
28                                                  United States District Judge

                                                   2
                                                                                 19cv2412-MMA (KSC)
